DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10280529 B2 and US Patent No. 10138571 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Claims
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record W.O.J. Groeneveld Meijer (“Synthesis, structures, and properties of platinum metal tellurides,” American Mineralogist, Vol. 40, pp. 646-57 (1995), “Meijer”) teaches a method for making a compound of Pt, but does not teach, disclose, anticipate or reasonably suggest “placing Pt and Se in a reacting chamber as reacting materials… evacuating the reacting chamber to a vacuum level of a pressure lower than 10 Pa; heating the reacting chamber to a first temperature of 600 degrees Celsius to 800 degrees Celsius and maintaining the reacting chamber at the first temperature for a first time period of 24 hours to 100 hours; cooling the reacting chamber to a second temperature of 400 degrees Celsius to about 500 degrees Celsius at a cooling rate of 1 degrees Celsius per hour to 10 degrees Celsius per hour; maintaining the reacting chamber at the second temperature for a second time period of 24 hours to 100 hours to obtain a reaction product comprising a crystal material of PtSe2; and separating the crystal material of PtSe2 from the reaction product” as recited in claim 1, and “placing Pt and Se in a reacting chamber as reacting materials … evacuating the reacting chamber to a vacuum level of a pressure lower than 10 Pa; heating the reacting chamber to a first temperature of 600 degrees Celsius to 800 degrees Celsius and maintaining the reacting chamber at the first temperature for a first time period of 24 hours to 100 hours; cooling the reacting chamber to a second temperature of 400 degrees .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/Primary Examiner, Art Unit 1714